Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-12, and 14-19 are allowable. The restriction requirement, as set forth in the Office action mailed on 10/05/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 3, 5, 8, 14, 16, 19, directed to non-elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowance 
Claims 1, 3-12, and 14-19 are allowed over the prior art of record. 
Reasons for Allowance	 
The following is an examiner’s statement of reasons for allowance: prior art of record do not teach or suggest the following invention:
Regarding claims 1, 3-8,10-12,14-19, the primary reason for allowance is the inclusion of particularly the limitation of an image forming unit to form image on a surface of a foam body that is foamed by heating; a pattern forming unit that forms a pattern with a transparent infrared absorbing material on the surface on which the image is formed; followed by an irradiation unit that irradiates, with infrared rays, the surface having the pattern. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.
Regarding claim 9, the primary reason for allowance is the inclusion of particularly the limitation of an image forming unit that forms an image with an image forming material on a surface of a foam body that is foamed by heating; a pattern forming unit that forms a pattern with an infrared absorbing material having a higher light transmittance in a visible region on the surface on which the image is formed; and followed by an irradiation unit that irradiates, with infrared rays, the surface having the pattern. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HENOK D LEGESSE/Primary Examiner, Art Unit 2853